EXHIBIT 10.1

 

FORM OF RETENTION AGREEMENT

 

This Agreement is entered into as of February 22, 2005 by and between Lenox,
Incorporated, a New Jersey corporation (“Employer”) and
                                                               (“Employee”) as
follows:

 

WHEREAS, Employer and Employee have previously entered into a Retention
Agreement providing incentive compensation for Employee in order to promote
continuity of Employer’s management and retention of Employee as one of
Employer’s key executives in the event of a Sale of Employer (as defined
herein); and

 

WHEREAS, Employer and Employee desire to amend and restate the Retention
Agreement in its entirety;

 

NOW, THEREFORE, Employer and Employee hereby agree that the previous Retention
Agreement issued in November, 2004 is revoked, and further agree as follows:

 


1.             DEFINITIONS.


 


(A)           “CAUSE” MEANS ANY OF THE FOLLOWING:


 


(1)           SERIOUS, WILLFUL MISCONDUCT, DISHONESTY OR DISLOYALTY BY EMPLOYEE,
DIRECTLY RELATED TO PERFORMANCE OF EMPLOYEE’S DUTIES FOR EMPLOYER AND LIKELY TO
RESULT IN MATERIAL HARM TO THE OPERATIONS, FINANCIAL CONDITION OR REPUTATION OF
EMPLOYER;


 


(2)           EMPLOYEE IS CONVICTED OF (OR ENTERS INTO A PLEA BARGAIN ADMITTING)
A FELONY.


 


(B)           “CLOSING DATE” MEANS THE DATE THE SALE OF EMPLOYER IS CONSUMMATED.


 


(C)           “EFFECTIVE DATE” MEANS THE DATE SET FORTH AT THE BEGINNING OF THIS
AGREEMENT.


 


(D)           “GOOD REASON” MEANS ANY OF THE FOLLOWING OCCURRING ON OR AFTER THE
CLOSING DATE:


 


(1)           THERE IS A MATERIAL REDUCTION OF EMPLOYEE’S TITLE, JOB DUTIES OR
RESPONSIBILITIES;


 


(2)           EMPLOYEE’S BASE ANNUAL SALARY IS REDUCED BY 5% OR MORE BELOW THE
BASE ANNUAL SALARY AS OF THE EFFECTIVE DATE;


 


(3)           EMPLOYEE’S PRINCIPAL PLACE OF WORK IS RELOCATED BY A DISTANCE OF
50 MILES OR MORE;


 


(4)           EMPLOYEE IS REQUIRED TO WORK MORE THAN TEN DAYS PER MONTH OUTSIDE
OF EMPLOYEE’S CURRENT PRINCIPAL PLACE OF WORK FOR A PERIOD OF SIX CONSECUTIVE
MONTHS.

 

--------------------------------------------------------------------------------


 


(E)           “PURCHASER” MEANS THE PERSON (OR PERSONS) OR ENTITY (OR ENTITIES)
WHICH BECOMES THE OWNER OF EMPLOYER OR SUCCEEDS EMPLOYER AS THE OWNER OR
OPERATOR OF THE BUSINESS, OPERATIONS AND/OR ASSETS OF EMPLOYER AS A RESULT OF
THE SALE OF EMPLOYER.


 


(F)            “SALE OF EMPLOYER” MEANS THE SALE (WHETHER FOR CASH, STOCK OR
OTHERWISE) OF AT LEAST A MAJORITY OF THE CAPITAL STOCK, BUSINESS, OPERATIONS
AND/OR ASSETS OF EMPLOYER, IN A TRANSACTION OR SERIES OF TRANSACTIONS WITH A
PURCHASER WHICH IS NOT AN AFFILIATE OF EMPLOYER IMMEDIATELY PRIOR TO SUCH
TRANSACTION OR SERIES OF TRANSACTIONS.


 


2.             RETENTION BONUS.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, EMPLOYER
WILL PAY A “RETENTION BONUS” IN THE AMOUNT OF $             TO EMPLOYEE IF
EMPLOYEE IS EMPLOYED BY EMPLOYER ON THE CLOSING DATE AND EITHER


 


(1)           EMPLOYEE IS EMPLOYED BY EMPLOYER, THE PURCHASER OR ONE OF THEIR
AFFILIATES ON THE FIRST ANNIVERSARY OF THE CLOSING DATE;


 


(2)           EMPLOYER, THE PURCHASER OR THEIR AFFILIATE TERMINATES EMPLOYEE’S
EMPLOYMENT, OTHER THAN FOR CAUSE, PRIOR TO THE FIRST ANNIVERSARY OF THE CLOSING
DATE (FOR WHICH PURPOSE A TRANSFER OF EMPLOYMENT WITHIN THE GROUP OF EMPLOYER,
PURCHASER AND OTHER AFFILIATES OF PURCHASER WILL NOT BE TREATED AS A TERMINATION
OF EMPLOYMENT);


 


(3)           EMPLOYEE RESIGNS WITH GOOD REASON PRIOR TO THE FIRST ANNIVERSARY
OF THE CLOSING DATE; OR


 


(4)           EMPLOYEE, WHILE EMPLOYED BY EMPLOYER, THE PURCHASER OR THEIR
AFFILIATE, CEASES EMPLOYMENT PRIOR TO THE FIRST ANNIVERSARY OF THE CLOSING DATE
BY REASON OF BEING “TOTALLY DISABLED” (MEANING EMPLOYEE IS UNABLE TO PERFORM THE
MATERIAL AND SUBSTANTIAL DUTIES OF EMPLOYEE’S REGULAR OCCUPATION DUE TO SICKNESS
OR INJURY THAT IS EXPECTED TO LAST ONE YEAR OR MORE), OR BY REASON OF EMPLOYEE’S
DEATH.


 


(B)           IF THE RETENTION BONUS BECOMES PAYABLE, IT WILL BE PAID IN ONE
LUMP SUM CASH PAYMENT WITHIN 30 DAYS AFTER THE OCCURRENCE OF THE FIRST
APPLICABLE EVENT SPECIFIED IN PARAGRAPH 2(A) ABOVE.


 


3.             SEVERANCE BENEFIT.


 


(A)           IF THE RETENTION BONUS BECOMES PAYABLE UNDER THE CIRCUMSTANCES
DESCRIBED IN PARAGRAPH 2(A)(2) OR 2(A)(3) ABOVE, THEN EMPLOYER SHALL ALSO PAY A
“SEVERANCE BENEFIT” TO EMPLOYEE IN ACCORDANCE WITH THIS PARAGRAPH 3.


 


(B)           THE CASH AMOUNT OF THE SEVERANCE BENEFIT WILL BE EQUAL TO TWELVE
MONTHS OF EMPLOYEE’S BASE SALARY CALCULATED ON THE BASIS OF THE HIGHER OF
(I) EMPLOYEE’S ANNUALIZED SALARY RATE AS OF THE EFFECTIVE DATE, OR
(II) EMPLOYEE’S ANNUALIZED SALARY RATE IN EFFECT AT THE DATE OF TERMINATION. 
EMPLOYER MAY PAY THE SEVERANCE BENEFIT IN INSTALLMENTS IN ACCORDANCE WITH ITS
NORMAL PAYROLL PRACTICES OVER THE SPECIFIED NUMBER OF MONTHS FOLLOWING
TERMINATION.

 

2

--------------------------------------------------------------------------------


 


(C)           THE SEVERANCE BENEFIT WILL ALSO INCLUDE CONTINUATION OF EMPLOYEE’S
HEALTH CARE COVERAGE(S) IN EFFECT AT THE TIME OF TERMINATION (SUBJECT TO SUCH
CHANGES IN COVERAGE AS ARE IMPLEMENTED WITH RESPECT TO ALL PARTICIPANTS), AT NO
COST TO EMPLOYEE, FOR THE SAME NUMBER OF MONTHS SPECIFIED IN (B) ABOVE.


 


(D)           THE SEVERANCE BENEFIT WILL ALSO INCLUDE UP TO SIX MONTHS OF
EXECUTIVE OUTPLACEMENT SERVICES WITH A NATIONAL PROVIDER SUCH AS DBM, WITH THE
COST NOT TO EXCEED $20,000.


 


(E)           FOR EXECUTIVES PROVIDED WITH A COMPANY-LEASED VEHICLE FOR THEIR
DEDICATED USE UNDER THE COMPANY AUTOMOBILE PROGRAM FOR KEY EXECUTIVES, THE
SEVERANCE BENEFIT SHALL ALSO INCLUDE THE CONTINUING USE OF THE EXISTING COMPANY
AUTOMOBILE PROGRAM VEHICLE FOR THREE MONTHS FOLLOWING TERMINATION UNDER THE
PROGRAM PROVISIONS IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF TERMINATION.  AT
THE END OF THAT THREE MONTH PERIOD, THE EXECUTIVE MUST EITHER RETURN THE VEHICLE
TO THE EMPLOYER OR PURCHASE IT AT THE EMPLOYER’S THEN CURRENT DEPRECIATED VALUE.


 


4.             DUTIES, OBLIGATIONS AND RESPONSIBILITIES OF EMPLOYEE.


 

Employee shall devote best efforts to faithfully discharge Employee’s duties,
obligations and responsibilities on behalf of Employer as those duties,
obligations and responsibilities have been performed in the past or as may be
subsequently modified in writing by Employer and Employee.  In addition,
Employee shall devote best efforts to assist Employer and its current
shareholder in finalizing the Sale of Employer to a Purchaser.

 


5.             EXPIRATION.


 

Employee understands that Employer and its shareholder are not obligated to
enter into a Sale of Employer.  If no Sale of Employer has been consummated on
or before September 30, 2005, this Agreement will expire and neither party will
have any further obligation under this Agreement.

 


6.             NON-EXCLUSIVITY.


 

The terms of this Agreement are in addition to, and not in lieu of, the right of
Employee to receive any base annual salary, retirement or welfare benefit,
perquisite, bonus or other payment provided by Employer to Employee prior to the
Sale of Employer, except for such rights as Employee may have specifically
waived in writing.  Amounts which are vested benefits or which Employee is
otherwise entitled to receive under any benefit plan or program provided by
Employer shall be payable in accordance with the terms of such plan or program.

 


7.             CONFIDENTIALITY.


 

Employee acknowledges that similar arrangements are being made only with select
key employees and are not being offered to all of the employees of Employer. 
Employee will not disclose the existence or terms of this Agreement with other
employees, other than Employer’s Chief Executive Officer, Chief Human Resources
Officer or Chief Legal Officer.

 

3

--------------------------------------------------------------------------------


 


8.             MISCELLANEOUS PROVISIONS.


 


(A)           ALL PAYMENTS UNDER THIS AGREEMENT WILL BE SUBJECT TO ALL
APPLICABLE TAX AND WITHHOLDING REQUIREMENTS.


 


(B)           NO PAYMENT PURSUANT TO THIS AGREEMENT WILL BE SUBJECT IN ANY
MANNER TO ANTICIPATION, ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE,
ENCUMBRANCE OR CHARGE PRIOR TO ACTUAL RECEIPT THEREOF BY EMPLOYEE; AND ANY
ATTEMPT TO SO ANTICIPATE, ALIENATE, SELL, TRANSFER, ASSIGN, PLEDGE, ENCUMBER OR
CHARGE PRIOR TO SUCH RECEIPT SHALL BE VOID.  EMPLOYER SHALL NOT BE LIABLE IN ANY
MANNER FOR, OR SUBJECT TO, THE DEBTS, CONTRACTS, LIABILITIES, ENGAGEMENTS OR
TORTS OF EMPLOYEE OR ANY OTHER PERSON ENTITLED TO ANY PAYMENT UNDER THIS
AGREEMENT.


 


(C)           NOTHING CONTAINED HEREIN SHALL CONFER UPON EMPLOYEE THE RIGHT TO
BE RETAINED IN THE SERVICE OF EMPLOYER OR ANY AFFILIATE THEREOF, NOR LIMIT THE
RIGHT OF EMPLOYER OR ANY AFFILIATE THEREOF TO DISCHARGE OR OTHERWISE DEAL WITH
EMPLOYEE WITHOUT REGARD TO THE EXISTENCE OF THIS AGREEMENT.


 


(D)           EMPLOYER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL AT ALL TIMES BE
ENTIRELY UNFUNDED AND NO PROVISION SHALL AT ANY TIME BE MADE WITH RESPECT TO
SEGREGATING ASSETS OF EMPLOYER OR ANY AFFILIATE THEREOF FOR PAYMENT OF ANY
AMOUNTS HEREUNDER.  NEITHER EMPLOYEE NOR ANY OTHER PERSON SHALL HAVE ANY
INTEREST IN ANY PARTICULAR ASSETS OF EMPLOYER OR ANY AFFILIATE THEREOF BY REASON
OF THE RIGHT TO RECEIVE AMOUNTS UNDER THIS AGREEMENT AND ANY EMPLOYEE OR ANY
OTHER PERSON SHALL HAVE ONLY THE RIGHTS OF A GENERAL UNSECURED CREDITOR OF
EMPLOYER OR ANY AFFILIATE THEREOF WITH RESPECT TO ANY RIGHTS UNDER THIS
AGREEMENT.


 

IN WITNESS WHEREOF, Employer and Employee have executed and delivered this
Revised Retention Agreement as of the Effective Date.

 

 

LENOX INCORPORATED

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Employee:

 

 

4

--------------------------------------------------------------------------------